ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
MILCON Construction, LLC                     )      ASBCA No. 59964
                                             )
Under Contract No. FA3089-11-C-OO 10         )

APPEARANCE FOR Tiffi APPELLANT:                     Johnathan M. Bailey, Esq.
                                                     Bailey & Bailey, P.C.
                                                     San Antonio, TX

APPEARANCES FOR Tiffi GOVERNMENT:                   Lt Col James H. Kennedy III, USAF
                                                     Air Force Chief Trial Attorney
                                                    Maj Carlos M. De Dios, USAF
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 19 May 2015




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59964, Appeal ofMILCON
Construction, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals